Citation Nr: 1236888	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  06-38 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for allergic conjunctivitis.

2.  Entitlement to service connection for a disability of the right foot.

3.  Entitlement to service connection for a disability of the left foot, claimed as residuals of a left foot injury.

4.  Entitlement to service connection for a left shoulder disability, claimed as residuals of a left shoulder injury.

5.  Entitlement to service connection for a left wrist disability, to include claimed residuals of a left wrist ganglion cyst excision.

6.  Entitlement to service connection for a left knee disability, claimed as residuals of a left knee injury.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1979.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna (New Orleans), Louisiana.  In that decision, the RO denied claims of service connection for disabilities of the right foot, left foot, left shoulder, left knee, right wrist and residuals of a left wrist ganglion cyst; as well as entitlement to service connection for a kidney disorder and allergic conjunctivitis.  In a February 2006 letter to the Veteran, the RO notified the Veteran of the February 2006 rating decision, and also notified him that his claim for nonservice-connected pension was also denied based on a finding of no wartime service.  

In February 2011, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

The case was initially before the Board in June 2011.  At that time, the Board denied the Veteran's claims of service connection for a right wrist disability and a kidney disorder, and determined that the Veteran was not eligible for non-service-connected pension because he did not have any active duty service during a period of war.  The issues of entitlement to service connection for allergic conjunctivitis, a disability of the right foot, a disability of the left foot, a left shoulder disability, a left wrist disability, to include claimed residuals of a left wrist ganglion cyst excision, and a left knee disability, were remanded to the RO via the Appeals Management Center (AMC), in Washington, DC for additional development of the record.

Unfortunately, another remand is necessary to comply with VAs duty-to-assist the Veteran in obtaining potentially relevant evidence in support of his claims.  As such, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

During the hearing, the Veteran raised the issue of service connection for a skin disorder affecting the feet.  See BVA hearing transcript at p. 7.  As this matter has not yet been adjudicated, it is referred to the RO for the appropriate consideration.


REMAND

The Veteran seeks service connection for allergic conjunctivitis, and for orthopedic disabilities of the right foot, left foot, left shoulder, left wrist and left knee.  

A review of the Veteran's virtual VA folder indicates that the Veteran submitted a Notice of Disagreement (NOD) in February 2012 in response to the RO's November 2011 denial of his claim for non-service-connected pension benefits.  A statement of the case issued in April 2012, however, the record does not reflect that a substantive appeal was filed.  In the NOD, the Veteran reported that he was unable to work due to disabilities and was in receipt of Social Security Administration (SSA) Disability Benefits.  The SSA records are not in the claims file and are potentially relevant to the issues on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Thus, the Board must remand the claim in an attempt to obtain these records.

In addition, the Veteran reported in July 2011 that he was scheduled for shoulder surgery in January 2012.  According to the Veteran's virtual VA folder, the VA records are dated through October 3, 2011.  The Veteran did not indicate whether the shoulder surgery was being done at a VA facility, or privately.  In either case, these records are potentially relevant to the issues on appeal and therefore they should be obtained.

Finally, the VA examination concerning the shoulder and left knee disabilities is inadequate because the examiner's rationale relied in part on the lack of evidence in the service treatment records that a shoulder and knee injury occurred.  As the Veteran is competent to report that an injury occurred another examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Request directly from the SSA complete copies of any determination on a claim for disability benefits, as well as any re-adjudications, from that agency as well as the records, including medical records, considered in adjudicating/re-adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, documentation must be included in the claims folder and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e) . 

2.  Obtain the VA treatment records from the Alexandria-Pineville VA Medical Center, from October 3, 2011, to the present time and associate them with the claims file.

3.  Request that the Veteran provide or identify any non-VA medical records that are relevant to his claims.  Provided that the Veteran submits any necessary authorization forms, attempt to obtain identified records.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Then, schedule the Veteran for an orthopedic examination to determine the current nature and likely etiology of his current left shoulder  and left knee disabilities.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  

The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that currently diagnosed degenerative joint disease, a rotator cuff tear, and any other left shoulder disability found is related to an injury incurred in service.  In this regard, the examiner should presume credible the Veteran's report that he was injured in service.   A complete explanation for the opinion must be provided.

The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that arthropathy of the left knee, which was diagnosed by a VA medical provider in May 2007, and any other disability found is related to an injury incurred in service.  In this regard, the examiner should presume credible the Veteran's report that he was injured in service.   A complete explanation for the opinion must be provided.

5.  Ensure the above development has been conducted in accordance with the instructions above.  If the examination report does not provide the information requested above, return the report as insufficient.  Thereafter, readjudicate the Veteran's claims after taking any other development action deemed warranted.  If any benefit on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period of time to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

